           Case 1:20-cv-00826-SAB Document 11 Filed 08/28/20 Page 1 of 1



1
2
3
4
5
6                                     UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    DOROTHY GRACE MARIE MARAGLINO, )                      Case No.: 1:20-cv-00826-SAB (PC)
                                    )
9               Plaintiff,          )
                                    )                      ORDER DISCHARGING ORDER TO SHOW
10        v.                                               CAUSE, AND GRANTING, IN PART,
                                    )                      PLAINTIFF’S MOTION FOR EXTENSION OF
11                                  )                      TIME TO FILE AN AMENDED COMPLAINT
     STATE OF CALIFORNIA, et al.,
                                    )
12                                  )                      (ECF No. 10)
                Defendants.         )
13                                  )
14            Plaintiff Dorothy Grace Marie Maraglino is proceeding pro se and in forma pauperis in this
15   civil rights action pursuant to 42 U.S.C. § 1983.
16            Currently before the Court is Plaintiff’s motion for an extension of 60 to 90 days to file an
17   amended complaint, filed on August 27, 2020.
18            Based upon a review of Plaintiff’s motion, the Court finds good cause to grant an extension of
19   thirty (30) days to file an amended complaint. Accordingly, it is HEREBY ORDERED that:
20            1.      The Court’s August 10, 2020 order to show cause is discharged; and
21            2.      Plaintiff is granted thirty (30) days from the date of service of this order to file an
22                    amended complaint in compliance with the Court’s June 30, 2020 order.
23
24   IT IS SO ORDERED.
25
     Dated:        August 28, 2020
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                            1
